—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Nassau County (O’Brien, J.), dated May 20, 1994, which granted the motion of the defendant Waldbaum, Inc., for summary judgment dismissing the complaint insofar as it is asserted against it, and (2) an order of the same court dated July 7, 1994, entered upon the order dated May 20, 1994, which directed the clerk to enter a judgment in favor of Waldbaum, Inc., and against the plaintiff.
Ordered that the orders are affirmed, with one bill of costs.
The plaintiff allegedly slipped and fell in a puddle of an unknown substance which was on the floor of a store owned by Waldbaum, Inc. (hereinafter Waldbaum), sustaining injuries as a result. In response to Waldbaum’s motion for summary judgment, the plaintiff submitted no evidence regarding how long the substance had been on the floor or how it came to be there. The plaintiff’s contentions that the respondent created the condition or had actual or constructive notice of it prior to the accident are based on conjecture and speculation (see, Moss v JNK Capital, 211 AD2d 769, affd 85 NY2d 1005; Batiancela v Staten Is. Mall, 189 AD2d 743; Ruth v Allied Maintenance Corp., 143 AD2d 634, 635). The Supreme Court therefore properly granted Waldbaum’s motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562). Balletta, J. P., Miller, O’Brien and Copertino, JJ., concur.